Citation Nr: 1421595	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether severance of service connection for residuals, cold exposure, left and right foot, was proper.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2013, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the claims file.

The issue of entitlement to evaluations in excess of 20 percent for residuals, cold exposure, left and right foot, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision dated February 2009, granted service connection for residuals, cold exposure, left and right foot.

2.  The RO proposed severance of service connection for residuals, cold exposure, left and right foot, in July 2010, and the Veteran received appropriate written notice of the proposed severance by letter dated March 2011.

3.  Severance of service connection for residuals, cold exposure, left and right foot was made effective via an August 2013 rating decision.

4.  The establishment of service connection for residuals, cold exposure, left and right foot, is not clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for residuals, cold exposure, left and right foot, was not proper.  38 U.S.C.A. § 5112(b)(6), (10) (West 2002); 38 C.F.R. §§ 3.105(d), 3.114(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision that severance of service connection for residuals, cold exposure, left and right foot, was not proper is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Severance of Service Connection 

The RO granted service connection for residuals, cold exposure, left and right foot, in a February 2009 rating decision.  However, service connection was ultimately severed in an August 2013 rating decision. 

Under applicable criteria, once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was 'clearly erroneous,' and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 



Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In determining whether service connection was properly severed, the Board is principally guided by the provisions of 38 C.F.R. § 3.105(d), for severance of service connection.  That regulation initially requires that the Board make a determination as to whether the provisions of §§ 3.114 and 3.957 have been met.  As 38 C.F.R. § 3.114 deals with changes in the law, it is not applicable given the circumstances of this case. 

Under 38 C.F.R. § 3.957, ratings that have been in effect for 10 or more years cannot be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10 year period is computed from the effective date of service connection.

In this case, service connection for residuals, cold exposure, left and right foot, was granted with an effective date of July 18, 2008.  Service connection was severed by the RO in August 2013.  Since service connection was in effect for a period of less than 10 years, the protection afforded under 38 C.F.R. § 3.957 does not apply.

Once the limitations contained in §§ 3.114 and 3.957 have been addressed, 38 C.F.R. § 3.105(d) provides that service connection can be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous (the burden of proof being upon the Government).

Regarding the substantive criteria for severing service connection for a disability, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.  Clear and unmistakable error (CUE) is defined as 'a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

However, it has been held that although the same standards apply in a determination of CUE error in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Stated differently, the focus is not merely on the evidence of record at the time of the initial decision, but rather on whether all the current evidence of record establishes that the grant of service connection was clearly erroneous.  Daniels, 10 Vet. App. at 480. 

In granting service connection for residuals, cold exposure, left and right foot in February 2009, the RO considered the Veteran's service treatment records, statements from the Veteran, and a VA examination from October 2008.

Of particular import, in the February 2009 decision, the RO referenced a service treatment record, and stated that it showed the Veteran was treated for cold exposure in service.  Following a new claim by the Veteran for service connection for peripheral neuropathy as secondary to cold exposure, the RO reexamined the service treatment records, and determined that the September 1954 note previously thought to document a cold injury, in fact demonstrated that the Veteran had suffered from a cold and upper respiratory infection.  Based on this misreading, the RO proposed, and eventually severed, service connection.  In its March 2014 statement of the case, the RO acknowledged the Veteran's lay statements regarding cold exposure during service, but found them not credible because there was no mention of a cold injury in the Veteran's service treatment records and because he did not seek treatment or complain of cold weather injury residuals for many decades following service.

As an initial matter, the Veteran is competent to report what he experienced in Korea.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Although the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For non-combat veterans providing non-medical related testimony regarding an event during service (or where, as here, the incident, event, injury or disease in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Although the Board finds that it is clear that the RO made an error of fact with regard to evidence of a cold injury in the service treatment records, it is not an error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Although the credibility of the Veteran's lay statements may be questioned due to the lack of contemporaneous medical evidence, there is nothing in the record which would clearly contradict the Veteran's recounting of events, and the Veteran has reported his contentions consistently.  Additionally, the October 2008 VA examiner found, upon a review of the claims file and interview of the Veteran, that, given the history described by the Veteran, the neuropathic symptoms described by the Veteran in the feet, in the absence of other definable causes, were as likely as not relatable to his in-service cold exposure.  An additional VA examination in March 2010 diagnosed the Veteran with peripheral neuropathy of his lower extremities.  

Thus, the record contains competent evidence of a current disability, competent testimony from the Veteran of an in-service event where he was exposed to prolonged cold conditions in Korea, and a medical nexus opinion linking the Veteran's current symptoms to the in-service injury, satisfying each of the elements needed for a grant of service connection.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).  While reasonable minds could differ regarding the credibility of the Veteran's testimony, it is not undebatable that, without the mistaken reading of the service treatment records, service connection would have been denied.

Therefore, the Board finds that there was no clear and unmistakable error made in granting service connection for residuals, cold exposure, left and right foot, and VA has not met the burden necessary to sever service connection.  Severance of the awards of service connection for residuals, cold exposure, left and right foot was thus improper, and the awards must be restored.

 
ORDER

The severance of service connection for residuals, cold exposure, left and right foot was not proper; service connection for residuals, cold exposure, left and right foot is restored.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


